           Case 1:21-cv-00136-MAB Document 39             Filed 07/30/21     Page 1 of 7




             UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

                                                      )
 LECO SUPPLY, INC.,                                   )
                                                      )
                                                      )
           Plaintiff,                                 )
                                                      )
           v.                                         )   Court No. 21-136
                                                      )
                                                      )
 UNITED STATES,                                       )
                                                      )
           Defendant,                                 )
                                                      )
           v.                                         )
                                                      )
M&B METAL PRODUCTS CO.,                               )
                                                      )
           Defendant-Intervenor.                      )
                                                      )

                                               ORDER

          Upon review of defendant’s motion for voluntary remand, and all other pertinent papers,

it is hereby

          ORDERED that the motion is granted; and it is further

          ORDERED that the February 24, 2021 final administrative determination by U.S.

Customs and Border Protection (CBP) in the administrative review of EAPA Case Number 7537

is remanded to CBP for further consideration; and it is further

          ORDERED that the remand proceedings shall be completed and filed within ninety (90)

days of the date of this Order; and it is further

          ORDERED that the briefing under the current scheduling order is suspended; and it is

further
          Case 1:21-cv-00136-MAB Document 39           Filed 07/30/21     Page 2 of 7




      ORDERED that this Court shall retain jurisdiction over this action during the period of

remand.




Dated: _____________                                                     __________________
       New York, NY                                                          JUDGE




                                              2
        Case 1:21-cv-00136-MAB Document 39               Filed 07/30/21     Page 3 of 7




             UNITED STATES COURT OF INTERNATIONAL TRADE
BEFORE: THE HONORABLE MARK A. BARNETT, JUDGE

                                                    )
 LECO SUPPLY, INC.,                                 )
                                                    )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )    Court No. 21-136
                                                    )
                                                    )
 UNITED STATES,                                     )
                                                    )
        Defendant,                                  )
                                                    )
        v.                                          )
                                                    )
M&B METAL PRODUCTS CO.,                             )
                                                    )
         Defendant-Intervenor.                      )
                                                    )

               DEFENDANT’S MOTION FOR VOLUNTARY REMAND
              AND TO SUSPEND THE CURRENT BRIEFING SCHEDULE

       Pursuant to Rule 7 of the Rules of the Court, defendant respectfully requests that the

Court remand the February 24, 2021 final administrative determination by U.S. Customs and

Border Protection (CBP) in the administrative review of the Enforce and Protect Act (EAPA), 19

U.S.C. § 1517, Consolidated Case No. 7537 against Leco Supply, Inc. (Leco). See ECF No. 19-

3; Compl. ¶ 37. Remand would allow R&R to consider in the first instance certain documents

inadvertently not transmitted to it when conducting its review under 19 U.S.C. § 1517(f) of the

October 26, 2020 determination of evasion made by CBP’s Trade Remedy & Law Enforcement

Directorate (TRLED) (Determination). Remand would also allow the agency an opportunity to

consider the allegations raised in plaintiff’s complaint regarding CBP’s compliance with its
         Case 1:21-cv-00136-MAB Document 39                Filed 07/30/21      Page 4 of 7




regulations, and take any action it believes necessary to address and remedy any lack of

adherence to its regulations.

        As demonstrated below, our request for a voluntary remand for reconsideration is

substantial and legitimate, conserves judicial resources, and fosters the just and efficient

resolution of this matter. USCIT R. 1.

                                         BACKGROUND

        On October 25, 2019, CBP initiated a formal EAPA investigation in response to an

allegation of evasion filed by M&B Metals Products Company (M&B), a domestic producer of

steel wire hangers. M&B alleged, in part, that Leco was evading the antidumping and

countervailing duty orders (the Orders) on steel wire hangers from the Vietnam. See Public

Admin. Rec. Doc. No. 12.

        On October 26, 2020, TRLED rendered a determination of evasion. Public Admin. Rec.

Doc. No. 771; Compl. ¶ 31. It determined that substantial evidence demonstrated that Leco

entered steel wire hangers that were subject to the Orders by falsely claiming the country of

origin as Laos, when the hangers were actually made in Vietnam. Compl. ¶ 31.

        On February 24, 2021, following a de novo administrative review of TRLED’s finding of

evasion, R&R affirmed the finding of evasion. See Public Admin. Rec. Doc. No. 774; Compl.

¶ 37.

                                           ARGUMENT

I.      Standard Of Review

        “When an agency action is reviewed by the courts, . . . the agency may request a remand,

without confessing error, to reconsider its previous position.” SKF USA Inc. v. United States,

254 F.3d 1022, 1029 (Fed. Cir. 2001). “{I}f the agency’s concern is substantial and legitimate, a




                                                  2
         Case 1:21-cv-00136-MAB Document 39                Filed 07/30/21        Page 5 of 7




remand is usually appropriate.” Id. at 1029. An agency’s concerns are substantial and legitimate

when “(1) [it] supports its request with a compelling justification, (2) the need for finality does

not outweigh the justification, and (3) the scope of the request is appropriate.” Baroque Timber

Indus. (Zhongshan) Co., Ltd. v. United States, 925 F. Supp. 2d 1332, 1338-39 (Ct. Int’l Trade

2013) (citation omitted). See also Citizens Against Pellissippi Parkway Extension, Inc. v.

Mineta, 375 F.3d 412, 416 (6th Cir. 2004) (finding that the district court abused its discretion in

denying voluntary remand that would have “cure[d] the very legal defects asserted by plaintiffs

challenging federal action.”); SKF, 254 F.3d at 1029-30 (stating that “a remand to the agency is

required, absent the most unusual circumstances verging on bad faith,” particularly with respect

to a change in policy relating to the interpretation of an ambiguous statute).

II.     Remand Is Warranted

        Our request for a voluntary remand for reconsideration is substantial and legitimate.

First, CBP recently learned that certain documents collected during the investigation as part of

the record were inadvertently not forwarded by TRLED to R&R for consideration during the

administrative review. See ECF No. 34-1 ¶ 6 (declaration identifying certain documents that

were inadvertently not transmitted from TRLED to R&R for review). R&R’s consideration of

the entirety of the record evidence is essential to ensure the accuracy and completeness of its

final administrative determination. See 19 U.S.C. § 1517(f) (providing for “de novo review of

the determination” by R&R). Therefore, we respectfully request voluntary remand to remedy

this error.

        We apologize to the Court and to the parties for any inconvenience caused by the

inadvertent error in not transmitting these documents to R&R. Should the Court grant our

request for a remand, R&R will reopen the record and place on the record the missing




                                                  3
        Case 1:21-cv-00136-MAB Document 39                Filed 07/30/21     Page 6 of 7




documents, allow additional party submissions as it deems appropriate, consider any such

submissions, and render and file its remand determination with the Court within 90 days of the

order granting our motion for voluntary remand.

       Second, in its complaint, Leco alleges that CBP failed to comply with its regulations

requiring public summarization of business confidential information. E.g., Compl. ¶ ¶ 54-57.

Recently, this Court remanded CBP’s evasion determination in Royal Brush v. United States, in

part because the Court found that CBP failed to afford Royal Brush the opportunity to be heard

at a meaningful time and in a meaningful manner, because CBP procedurally erred in failing to

ensure that confidential filings were accompanied by the requisite public summaries, as required

by 19 C.F.R. § 165.4(a)(2). 483 F. Supp. 3d 1294, 1307-08 (Ct. Int’l Trade 2020). Leco raises

nearly identical challenges here and identifies documents that it alleges were not accompanied by

the requisite public summaries. See Compl. ¶ ¶ 54-57. While on remand, TRLED will review

these allegations, and its compliance with 19 C.F.R. § 165.4, and take any action it believes

necessary to address any lack of adherence to its regulations and resolve as appropriate.

       Given the nature of our request for a remand, we also respectfully request that the current

briefing schedule in this case be suspended. Because CBP has requested an expeditious remand,

Leco will not be unduly prejudiced by the voluntary remand. Accordingly, our request for a

voluntary remand for reconsideration is substantial and legitimate and should be granted.

       Counsel for the Government has conferred with the counsel for Leco and M&B. Counsel

for Leco has indicated that Leco opposes the relief requested and counsel for M&B has indicated

that M&B does not oppose the relief requested.

       For these reasons, we respectfully request that the Court grant our motion.




                                                 4
        Case 1:21-cv-00136-MAB Document 39   Filed 07/30/21    Page 7 of 7




                                         Respectfully submitted,

                                         BRIAN M. BOYNTON
                                         Acting Assistant Attorney General

                                         JEANNE E. DAVIDSON
                                         Director

                                         s/ Patricia M. McCarthy
                                         PATRICIA M. MCCARTHY
                                         Assistant Director

OF COUNSEL:                              s/ Ashley Akers
Jennifer L. Petelle                      ASHLEY AKERS
Attorney                                 Trial Attorney
U.S. Customs and Border Protection       U.S. Department of Justice
Office of the Chief Counsel              Civil Division
                                         Commercial Litigation Branch
                                         P.O. Box 480
                                         Ben Franklin Station
                                         Washington D.C. 20044
                                         Tel: (202) 353-0521
                                         Email: Ashley.akers@usdoj.gov


July 29, 2021                            Attorneys for Defendant




                                     5
